Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: 
The references fail to teach, disclose, or suggest, either alone or in combination, the connector disposed to a third area excluding from a first area surrounded by the side wall a second area defined by an imaginary line indicating a position one-third the distance from the center of the first conductor element or the second conductor element to an outside circumference, and electrically connecting the solar panel and the circuit board and in combination with the rest of the limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujisawa (US Patent Application Publication No. 2014/0232603) discloses an electronic timepiece (100), similar to Applicant’s claimed invention, comprising a pivot (12) to which a hand (13) is attached; an antenna (40) having a first conductor element (410) connected to a feed (402), a through-hole (Fig. 3A) through which the pivot passes; a solar panel (87); a circuit board (25) electrically connected to the feed; a case (80) having a side wall (Fig. 3A) and housing the antenna, the solar panel, the circuit board, and the feed.
	Mitani et al. (US Patent Application Publication No. 2014/0086026) discloses an electronic timepiece (100), similar to Applicant’s claimed invention, comprising a pivot (12) to which a hand (13) is attached; an antenna (40) having a first conductor element (403) connected to a feed (404), a second conductor element (402), a through-hole (Fig. 3) through which the pivot passes disposed to the first conductor element and second conductor element, a solar panel (87); a circuit board (25) electrically connected to the feed; a case (80) having a side wall and housing the antenna, the solar panel, the circuit board, and the feed.
Abe (US Patent Application Publication No. 2012/0105288) discloses an electronic timepiece (1), similar to Applicant’s claimed invention, comprising a pivot (12a) to which a hand (12) is attached; an antenna (6) having a first conductor element (6a), a second conductor element (6b) disposed superimposed with the first conductor element in plan view, a through-hole (6d) through which the pivot passes disposed to the first conductor element and second conductor element, a solar panel (20); a circuit board (11); a case (2) having a side wall and housing the antenna, the solar panel and the circuit board.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWIN A. LEON/           Primary Examiner, Art Unit 2833